UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1396



THURMOND GUESS,

                                              Plaintiff - Appellant,

          versus


THE BENEDICT COLLEGE; DAVID H. SWINTON,

                                             Defendants - Appellees.


                               No. 04-1571



THURMOND GUESS,

                                              Plaintiff - Appellant,

          versus


THE BENEDICT COLLEGE; DAVID H. SWINTON,

                                             Defendants - Appellees.


Appeals from the United States District Court for the District of
South Carolina, at Columbia.    Cameron McGowan Currie, District
Judge. (CA-04-553-3; CA-04-743-3)


Submitted:   August 20, 2004             Decided:   September 8, 2004


Before WIDENER, MICHAEL, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Thurmond Guess, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Thurmond   Guess    appeals      the    district    court’s   orders

dismissing his complaints without prejudice based on reports and

recommendations of two magistrate judges.              We have reviewed the

records and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.             See Guess v. Benedict

College, No. CA-04-553-3 (D.S.C. Mar. 30, 2004); Guess v. Benedict

College, No. CA-04-743-3 (D.S.C. Apr. 28, 2004).              We dispense with

oral   argument   because     the   facts    and     legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -